     Case 2:19-cv-02226-MCE-CKD Document 19 Filed 05/20/20 Page 1 of 1

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    TINO D. ARMSTRONG,                            No. 2:19-cv-02226-MCE-CKD
12                     Plaintiff,
13           v.                                     ORDER
14    KEVIN BARRETO, JARRETT TONN,
      DOE ONE and DOE TWO,
15
                       Defendants.
16

17          Having received and reviewed Defendants’ Motion to Dismiss (ECF No. 13), and

18   Plaintiff’s Statement of Non-Opposition thereto (ECF No. 15) and good cause appearing,

19          Plaintiff’s Motion (ECF No. 13) is GRANTED. As requested, Plaintiff may file a

20   Second Amended Complaint to rectify his mistake in including 42 U.S.C. §§ 1981 and

21   1988 in the caption to the First Amended Complaint, and to delete any reference to

22   punitive damages as a separate cause of action, not later than twenty (20) days

23   following the date this Order is electronically filed, should he choose to do so.

24          IT IS SO ORDERED.

25   Dated: May 19, 2020

26

27

28
                                                   1
